Citation Nr: 1540602	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  12-09 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for Buerger's disease (with amputation of left 1st, 2nd, and 4th toes, with Raynaud's disease) (hereinafter "Buerger's disease).

2.  Entitlement to service connection for a back disability, to include as secondary to Buerger's disease.

3.  Entitlement to service connection for a dental disorder (claimed as teeth condition), to include as secondary to Buerger's disease.


REPRESENTATION

Appellant represented by:	Michael Kelley, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1978.  These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A November 2013 videoconference hearing was held before the undersigned; a transcript is in the record.  In April 2014, these matters were remanded for additional development.


FINDINGS OF FACT

1.  An unappealed October 2002 rating decision most recently denied the Veteran service connection for Buerger's disease based on a finding that no new and material evidence had been submitted.

2.  Evidence received since the October 2002 rating decision does not tend to show that the Veteran's Buerger's disease may be related to service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for Buerger's disease; and does not raise a reasonable possibility of substantiating such claim.

3.  The Veteran does not have a current diagnosis of a back disability.

4.  A compensable dental disorder was not incurred in, or is a result of, service or a service-connected disability.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim of service connection for Buerger's disease may not be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The criteria for service connection for a back disability have not been met. 38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

3.  The criteria for service connection for a dental disorder have not been met. 38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.381, 17.161(h) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to his claims of service connection for a back disability and a dental condition, the requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in November 2009, December 2009, and January 2010, VA notified the Veteran of the information needed to substantiate and complete his claims, of the information that he was responsible for providing, of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates. 

With respect to his remaining claim, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element(s) needed for service connection that were found insufficient in the prior final denial on the merits.  Correspondence sent in December 2009 and January 2010 advised the Veteran of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  He has had ample opportunity to respond/supplement the record and has not alleged that notice was less than adequate.

The Veteran's service treatment records and postservice VA and private treatment records have been secured.  Pursuant to the Board's April 2014 remand, additional VA treatment records were secured and associated with the record.  In June 2015 correspondence, the Veteran was notified that VA treatment records prior to 1996 could not be located and were therefore unavailable for review.  Consequently, VA has a well-established heightened duty to assist. O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Associated with the claims file is a Social Security Administration (SSA) inquiry. There is an entry for Ledger Account File (LAF) showing "Denied Claim." That alone is not evidence that there are records held by the SSA relevant to the Veteran's claims on appeal. VA has provided notice to the Veteran to provide VA with information relevant to his claims. He has not ever indicated that the SSA has any relevant evidence.  VA has no duty to further investigate this matter or to request records from the SSA. See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (explaining that VA must have a specific reason to believe that there exist relevant records in order to have a duty to seek such records); see also Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the duty to assist is not a license for a "fishing expedition").

The RO did not arrange for VA examinations/opinions as to the claims of service connection for a back disability and a dental condition decided herein.  The Board has considered whether such examinations are necessary.  Absent any competent (medical) evidence suggesting that he has diagnoses of a back disability or dental condition, examinations to secure medical nexus opinions with respect to these disabilities are not necessary, as even the low standard in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met. See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  The Board further notes that the Veteran was not afforded a VA examination with respect to his claim to reopen.  However, in a claim to reopen, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is in fact reopened.  38 C.F.R. § 3.159(c)(4)(iii).  The Veteran has not identified any existing pertinent evidence that is outstanding.  Accordingly, VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.


New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed unless new and material evidence is submitted.  38 C.F.R. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003). 

A September 1999 rating decision denied the Veteran's original claim of service connection for Buerger's disease based essentially on a finding that, while VA treatment records showed treatment for such disability, there was no evidence supporting that such disability was incurred in or aggravated by service.  Although the Veteran filed a notice of disagreement, and a statement of the case was issued, he did not timely perfect his appeal.  A late substantive appeal was filed in May 2001 by the Veteran's representative who acknowledged at that time that the statement of the case had been "either lost or misfiled by this office."

The Veteran also did not provide new and material evidence within one year of that decision under the provisions of 38 C.F.R. § 3.156.  To the extent that a letter from Dr. N. Cantelmo received in August 2000 expresses the opinion that "Buergers Disease is as likely as not related to military service", there is no rationale for the opinion.  Without any rationale, this statement has no probative value.  Accordingly, the September 1999 rating decision became final. 38 U.S.C.A. § 7105.  

The Veteran's late substantive appeal was construed as a claim to reopen, and an October 2002 rating decision found that no new and material evidence had been presented to reopen the claim.  No new and material evidence was presented within a year of the notification of that decision, and the Veteran did not appeal.  A November 2002 statement from the Veteran's representative cannot be construed as a notice of disagreement as the Veteran's representative was not disagreeing with the October 2002 rating decision, but was instead clearly requesting that VA reactivate the appeal of the September 1999 rating decision.  Accordingly, that unappealed October 2002 rating decision is the last final decision in the matter of service connection for Buerger's disease.  New and material evidence is therefore required to reopen the claim. 38 U.S.C.A. § 5108.

Evidence of record at the time of the October 2002 rating decision included the Veteran's STRs, VA treatment records, the statement from Dr. Cantelmo, and a January 1997 VA examination.  The Veteran's STRs were silent for any diagnoses of Buerger's disease or Raynaud's disease.  The January 1997 VA examiner noted a December 1996 diagnosis of Buerger's disease but did not provide an etiological opinion for such disability.  

Evidence received since the October 2002 rating decision includes additional VA treatment records that show continuing treatment for Buerger's disease and Raynaud's disease, as well as November 2013 testimony relating the Veteran's disability to the asthma that was noted in service. 

As service connection for Buerger's disease was previously denied on the basis that there was no evidence that such disability was incurred in or aggravated by service, for evidence to be new and material in the matter, it would have to be evidence not previously of record that tends to show that such disability was either incurred in or aggravated by service.  Reviewing the additional evidence, the Board finds that no new evidence received is material, i.e., no evidence submitted pertains to an unestablished fact necessary to substantiate this claim.  The additional VA treatment records, while new, do not show or suggest that the Veteran's Buerger's disease might be related to his service; in fact, they are cumulative and redundant of the evidence of record at the time of the prior rating decision noting a diagnosis of, and treatment for, Buerger's disease.   Additionally, while the Veteran's representative has argued that the Veteran's disability is related to asthma he experienced in service, the Board notes that the Veteran is not currently service-connected for asthma.  Accordingly, the Board finds that new and material evidence has not been received, and that the claim of service connection for Buerger's disease may not be reopened.

Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).   

Establishing secondary service connection requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) a service-connected disability; and (3) that the current disability was either caused or aggravated by the service-connected disability. 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for a Back Disability

The medical evidence does not establish that the Veteran has a current back disability.  During service, he was treated for back pain following a bicycle accident in December 1975; x-rays were normal.  A December 1976 STR notes treatment for an infected sore on his back.  According to a September 1977 STR, he complained of pain in his back following a July 1977 motorcycle accident; low back pain was diagnosed and he was prohibited from physical training for seven days.   On August 1978 service separation examination, the Veteran's musculoskeletal system was normal on clinical evaluation.   

There are no postservice treatment records showing that the Veteran received treatment for, or was diagnosed with, a back disability during the course of this appeal.  During his November 2013 hearing, the Veteran's representative argued that this absence of evidence is due to the Veteran's formerly indigent status and because of current medical insurance issues.  

While the Board acknowledges that the Veteran was treated for back pain in service, there is no indication in the record that he has been diagnosed with a back disability at any time during this appeal.  While he is competent to describe symptoms of back pain, a diagnosis of a back disability for VA purposes is not the type of disability a layperson is competent to diagnose.  As there is no current disability, there is no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). Accordingly, service connection for a back disability is denied.

Service Connection for a Dental Condition

The Veteran contends that his Buerger's disease caused a dental disorder for which service connection should be granted.  In essence, his argument relies on entitlement to service connection for a dental disorder on a secondary basis.  In order to warrant service connection for a dental disorder as secondary to his Buerger's disease, at a minimum his Buerger's disease must be service-connected.  As it is not service-connected at this time, entitlement to service connection on a secondary basis for a dental disorder cannot be granted.

Generally, direct service connection may be awarded for missing teeth due to dental trauma or bone loss in service. The term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's active service.  See 38 C.F.R. § 3.306(b)(1) (2014); VAOGCPREC 5-97.  A claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment under 38 C.F.R. § 3.381.  Mays v. Brown, 5 Vet. App. 302 (1993).  Thus, adjudication of the Veteran's claim for service connection must also include consideration of service connection for the purpose of establishing eligibility for outpatient dental treatment, which is set forth in 38 C.F.R. § 17.161.  See Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  To establish entitlement to service connection for VA outpatient dental treatment purposes for a tooth, the Veteran must have sustained a combat wound or other in-service trauma. 38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(b) (Effective February 29, 2012, VA amended 3.381 primarily to clarify the respective responsibilities of VBA and VHA in determinations concerning eligibility for dental treatment. See Fed. Reg. 4469 (Jan. 30, 2012)).

The Veteran's service treatment records reflect that tooth numbers 1, 16, and 32 were extracted in February 1964.  However, dental extractions during service are not tantamount to dental trauma; trauma of teeth, even extractions, in and of themselves, does not constitute dental trauma. VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).   Additionally, there is no evidence that the Veteran sustained a combat wound or other in-service trauma.  In short, there is no evidence to indicate that service connection for compensation or treatment purposes is warranted.  Neither the Veteran nor his attorney has provided any real allegation regarding the relationship of the Veteran's dental condition to service.  In fact, during his November 2013 hearing, the Veteran specifically denied that his dental condition is directly related to service.

Accordingly, the Board finds that service connection for a dental disorder is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b)


ORDER

The appeal to reopen a claim of service connection for Buerger's disease (with amputation of left 1st, 2nd, and 4th toes, with Raynaud's disease) is denied.

Service connection for a back disability), to include as secondary to Buerger's disease, is denied.

Service connection for a dental condition(claimed as teeth condition), to include as secondary to Buerger's disease, is denied.


____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


